This is a suit for damages for slander. The case was tried by a jury, who rejected the demand. The plaintiff has appealed.
The parties to the suit, who are farmers and immediate neighbors, had a quarrel, in which, it is alleged, the defendant used slanderous language, in the presence of the plaintiff's two children and a colored farm hand. Wherefore, the plaintiff claims $3,000 damages. The claim is so exaggerated that we have concluded to transfer the case to the Court of Appeal, which has exclusive appellate jurisdiction of such cases when the amount in contest does not exceed $2,000. The Supreme Court has jurisdiction of such a suit when the plaintiff is serious in claiming more than $2,000.
It is ordered that this appeal be transferred to the Court of Appeal, First Circuit. The appellant is to pay the costs of the present appeal. All other court costs are to abide the final judgment.